PER CURIAM.
The district court affirmed Marshall’s convictions of second-degree murder and unlawful possession of a firearm during commission of a felony, reversed his sentence for the firearm conviction, and certified the following question as being of great public importance: “[W]hether trial courts are empowered to impose separate punishments for the separate statutory offenses of the use of a firearm during the commission of a felony and the commission of that same felony by the use of a firearm.” Marshall v. State, 413 So.2d 872, 874 (Fla. 3d DCA 1982). State v. Baker, 456 So.2d 419, (Fla.1984), answers this question in the affirmative. We therefore quash that part of Marshall which reverses the sentence for the firearm conviction and remand for reinstatement of that sentence.
It is so ordered.
BOYD, C.J., and ALDERMAN, Mc-DONALD, EHRLICH and SHAW, JJ., concur.
ADKINS and OVERTON, JJ., dissent.